     Case: 1:19-cv-02615-JRA Doc #: 52 Filed: 06/23/21 1 of 2. PageID #: 649




                      THE UNITED STATES DISTRICT COURT
                          NORTHER DISTRICT OF OHIO
                              EASTERN DIVISION


Anthony Domenic Reo,                        )       CASE NO.: 1:19CV2615
                                            )
         Plaintiff,                         )       JUDGE JOHN ADAMS
                                            )
v.                                          )
                                            )
Martin Lindstedt,                           )
                                            )
                                            )       JUDGMENT ENTRY
                                            )
                                            )
         Defendant.                         )



         In accordance with the Opinion and Order of April 18, 2021 (ECF No. 43)

granting summary judgment to Plaintiff, judgment is rendered for Plaintiff Anthony

Domenic Reo as follows:

         1. Judgment is hereby entered in favor of Plaintiff Anthony Domenic Reo against

Defendant Martin Lindstedt in the amount of $250,000.00 dollars in compensatory

damages with an additional $250,000.00 dollars in punitive damages for a total amount of

$500,000.00 dollars in the aggregate as to Count I (Defamation) and Count II (Invasion

of Privacy/False Light).

         2. A permanent injunction is hereby granted enjoining and prohibiting Defendant

Martin Lindstedt as to publication of all statements that Defendant published about
  Case: 1:19-cv-02615-JRA Doc #: 52 Filed: 06/23/21 2 of 2. PageID #: 650




Plaintiff Anthony Domenic Reo that the Court determined to be defamatory or false light.

Defendant is enjoined and prohibited from further publishing any statements that Plaintiff

had incestuous sexual relations with his own son or an illicit extramarital affair with his

daughter-in-law. Defendant shall, upon receipt of this order, immediately remove all

statements from any website medium under his control and shall not republish any

statements or any substantially similar statements.

       IT IS SO ORDERED. This matter is hereby closed.



June 23, 2021                                    /s/ Judge John R. Adams_______
                                                 JUDGE JOHN R. ADAMS
                                                 UNITED STATES DISTRICT COURT




                                             2
